EXHIBIT 10.1

UNITED BANCORP, INC.
AMENDED AND RESTATED
DIRECTOR RETAINER STOCK PLAN
JANUARY 22, 2007
(As amended through February 26, 2009)

1 -- PURPOSE
          The purpose of this Director Retainer Stock Plan is to provide
Eligible Directors with a means of deferring payment of retainers and board
meeting fees payable to them in the future as a result of serving as a director
of the Company and/or its subsidiary Banks, while at the same time expressing
their commitment to the Company by subjecting such deferred retainers and fees
to the stock market performance of the common stock of the Company.

2 -- DEFINITIONS
          As used in the Plan, the following terms have the following respective
meanings:

          "Bank" means a subsidiary bank of the Company.

          "Board" means the Board of Directors of the Company.

          "Committee" has the meaning given in Section 3 hereof.

          "Company" means United Bancorp, Inc., a Michigan corporation, and any
successor thereof.

          "Determination Date" means, for each Participating Director, the
earliest date on which, due to death, Disability or Separation of Service, such
Participating Director is neither an employee of the Company nor an employee of
any Affiliated Entity.

          "Disability" means, the employee is unable to perform any
substantially gainful activity by reason of any medically determinable mental
impairment that is expected to last for more than twelve (12) months or result
in death.

          "Eligible Director" means, for any relevant time, each individual who
at that time is a Director of the Company and/or the Bank and is not also an
employee of the Company or any subsidiary of the Company.

          "Exchange" means national securities exchanges, including for this
purpose the Nasdaq National Market" or the OTC Bulletin Board, if applicable.

          "Key Employee" means, an employee has met the requirements of Code §§
414(i)(1)(A)(i), 414(i)(1)(A)(ii) or 414(i)(1)(A)(iii), but disregarding Code §
416(i)(5) at any time during the twelve (12) month period ending on December
31st of each calendar year.

          "Market Price" means, for any given date: (i) if the Shares are then
listed for trading on one or more Exchanges, the closing price for a Share on
the principal such Exchange on the date in question (or, if no Shares traded on
such Exchange on such date, the next preceding date on which such trading
occurred); (ii) if (i) is inapplicable but bid and asked prices for Shares are
quoted through such Exchange, the average of the highest bid and lowest asked
prices so quoted for a Share on the date in question (or, if no prices for
Shares were quoted on that date, the next preceding date on which they were
quoted); (iii) if (i) and (ii) are inapplicable but bid and asked prices for
Shares are otherwise quoted by



--------------------------------------------------------------------------------


one or more broker-dealers known to the Company to be making a market in the
Shares, the average of the highest bid and lowest asked prices so quoted on the
date in question (or, if no prices were quoted on that date, the next preceding
date on which they were quoted); and (iv) if all of the foregoing are
inapplicable, the fair market value of a Share on the date in question as
determined in good faith by the Committee.

          "Nasdaq" means the National Association of Securities Dealers, Inc.
Automated Quotation System.

          "Participating Director" means an individual who, while an Eligible
Director, has elected to participate in the Plan as contemplated by Section 5.1
hereof.

          "Participation Election" has the meaning given in Section 5.1 hereof.

          "Plan" means this Director Retainer Stock Plan.

          "Related Employer" means, an employer and any corporation which is a
member of a controlled group of corporations (as defined in Code § 414(b)), any
trade or business (whether or not incorporated) which is under common control
(as defined in Code § 414(c)) or an affiliated service group (as defined in Code
§§ 414(m) and 414(o)) hereinafter referred to as the "Related Group." Only a
member of the Related Group who has adopted this Agreement may contribute to it
and only employees of an adopting member of the Related Group may become
eligible to participate and receive benefits under the Agreement.

          "Reserve Account" has the meaning given in Section 6.1 hereof.

          "Retainer" means the entire amount payable to a Participating Director
for serving as a director of the Company and/or the Bank during a given period,
including amounts payable for attendance during such period at meetings of the
Board or of the board of directors of the Bank, but excluding any amounts
payable for serving on or as chair of any committee of either board and
excluding any amounts payable for reimbursement of expenses.

          "Rule 16b-3" means Securities and Exchange Commission Rule 16b-3 (or
any successor rule or regulation), as in effect and applicable to the Company at
a given time.

          "Separation from Service" shall have the same meaning given to that
term under Treas. Reg. § 1.409A-1(h) and shall be determined in the same manner.

          "Specified Employee" means, an employee, as of the date of Separation
from Service, is treated as a Key Employee and is employed by a Related Employer
whose stock is publicly traded on an established securities market.

          "Shares" means shares of the no par value common stock of the Company,
or such other securities or other property as hereafter may become issuable to a
Participating Director in lieu of shares of such stock pursuant to an adjustment
made under Section 9 hereof.

3 -- ADMINISTRATION
          The Plan shall be administered by a committee of the Board (the
"Committee") consisting of the Chief Executive Officer of the Company (or, if
the Chief Executive Officer is a not a member of the Board at a given time,
consisting of all members of the

2

--------------------------------------------------------------------------------


Board who are not Eligible Directors). To the extent consistent with the terms
of the Plan, the Committee shall have the power to interpret any Plan provision,
to prescribe, amend, and rescind rules and regulations relating to the Plan, and
to make all other determinations that it deems necessary or advisable to
administer the Plan. The Committee may appoint such agents to assist in
administration of the Plan, other than Eligible Directors, as the Committee
deems appropriate.

4 -- SHARES SUBJECT TO THE PLAN
          Subject to adjustment as provided in Section 9 hereof, no more than
75,000 Shares in the aggregate may be issued pursuant to the Plan. There shall
at all times be reserved for issuance under the Plan from the authorized and
unissued Shares a number of Shares equal to the maximum number that in future
may be issued under the Plan.

5 -- ELECTION PROCEDURES
          5.1  Initial Elections. After the Plan becomes effective, an Eligible
Director may elect to defer payment of all or a portion of his or her future
Retainer by executing and delivering to the Secretary of the Company (or such
other officer of the Company as the Committee hereafter may designate) a written
election to participate in the Plan (a "Participation Election"), identifying
(as a multiple of 10%) the percentage of the director's Retainer elected to be
deferred and otherwise in such form as the Committee shall have approved. If a
Participation Election is executed and delivered by an Eligible Director no
later than 30 days after the Plan becomes effective (or, for an individual who
later becomes an Eligible Director, no later than 30 days after he or she became
eligible), the director's election shall be given effect commencing as of the
next calendar quarter after delivery of the Participation Election or, if later,
the date specified in the Participation Election. If a Participation Election is
executed and delivered by an Eligible Director after the 30 day period
applicable to such director, the director's election shall be given effect
commencing as of the next calendar year after delivery of the Participation
Election or, if later, the date specified therein.

          5.2  Changes in Elections. An Eligible Director who has become a
Participating Director by complying with the procedures set forth above
thereafter may increase or decrease the percentage of his or her Retainer to be
deferred or may terminate future deferrals by executing and delivering to the
Secretary or other designated officer another Participation Election reflecting
such increase, decrease, or termination. However, the change reflected in such
other Participation Election shall not be given effect until the next calendar
year after it is delivered or, if later, the date specified therein.

6 -- RESERVE ACCOUNTS
          6.1  Establishment of Accounts. For each Participating Director, the
Company shall establish and maintain a bookkeeping account (a "Reserve Account")
in which all units allocable to the Participating Director due to his or her
participation in the Plan shall be credited.

          6.2  Credits to Accounts for Deferred Retainers. Whenever a portion of
his or her Retainer is earned by a Participating Director, the cash amount
payable shall be reduced by the percentage of such amount which the
Participating Director has elected to defer pursuant to his or her Participation
Election then in effect, and there shall be credited to the Participating
Director's Reserve Account a number (to four decimal places) of units

3

--------------------------------------------------------------------------------


that is equal to the amount by which the Participating Director's cash payment
has been reduced, divided by the Market Price as of the cash payment date. For
this purpose, portions of a Retainer attributable to meeting attendance shall be
deemed earned as meetings are attended, and one quarter of the remainder of a
Retainer for any calendar year shall be deemed earned as of the first business
day of each calendar quarter.

          6.3  Credits for Cash Dividends or Distributions. On the payment date
for any cash dividend or other cash distribution declared upon the Shares, there
shall be credited to each Participating Director's Reserve Account that number
(to four decimal places) of units that is equal to the total of units which on
the related record date were in the Participating Director's Reserve Account,
multiplied by the per Share cash dividend or other distribution, and divided by
the Market Price on such payment date.

          6.4  Reports Concerning Accounts. In January of each year, the Company
shall provide each Participating Director with a report of his or her Reserve
Account balance as of the end of the preceding year.

7 -- PAYMENT OF ACCOUNT VALUES
          7.1  General. Subject to the provisions of Sections 7.2 and 7.3, on or
within 30 days after a Participating Director's Determination Date, the Company
shall issue and deliver to the Participating Director that number of Shares
which equals the number of whole units credited to his or her Reserve Account as
of the Determination Date and shall pay to the Participating Director in cash an
amount equal to the difference (if any) between the total number of whole and
fractional units credited to the Reserve Account as of the Determination Date
and the number of Shares being distributed, multiplied by the Market Price as of
the Determination Date. If, on the date such Shares are issued and/or such
payment is made, any cash dividend or other cash distribution has been declared
upon the Shares with a record date earlier than the issuance date but after the
Determination Date, then the Company also shall pay to the Participating
Director in cash an amount equal to the total number of units in his or her
Reserve Account on the Determination Date multiplied by the per Share cash
dividend or distribution.

          7.2  Effect of Plan Limits on Shares. In any case in which the
distribution of Shares to a Participating Director in accordance with Section
7.1 would be impermissible due to the Plan's limits on available Shares (after
taking into account any then pending distribution to be made to any other
Participating Director having an earlier Determination Date), the number of
Shares to be issued to the affected Participating Director shall be reduced to
the maximum number of Shares then permissible under such limits (or, if more
than one Participating Director having the same Determination Date is affected,
the highest whole number determined by multiplying the maximum number of Shares
then available by a fraction the numerator of which is the Determination Date
number of units in his or her Reserve Account and the denominator of which is
the aggregate Determination Date number of units in the affected Participating
Directors' Reserve Accounts), and the remaining value of his or her Reserve
Account (or, if necessary, the entire value of such account) shall be determined
in accordance with Section 7.1 and shall be payable in cash.

          7.3  Distribution in Case of Death or Disability. If a Participating
Director's Determination Date occurs due to death, or if he or she dies prior to
delivery of Shares

4

--------------------------------------------------------------------------------


and any cash required to be delivered pursuant to the Plan, the Shares
deliverable shall be issued in the name of, and such Shares and any cash
required to be delivered under the Plan shall be delivered to, the beneficiary
or beneficiaries designated in the Participating Director's then most recent
Participation Election, or, if no beneficiary has been designated, the legally
appointed personal representative of the Participating Director's estate. If no
such representative is appointed by the time delivery is due, then the Company
shall hold the items to be delivered until appointment occurs or proper claim
for such items otherwise is made of the Company by the person or persons
entitled thereto. If the Company is notified that a Participating Director has
been adjudicated mentally incompetent, using criteria that satisfied the
requirements of Treasury Regulation § 1.409A-3(i)(4), as of the time Shares and
any cash deliverable under the Plan are to be delivered to the Participating
Director, or if it otherwise is demonstrated to the satisfaction of the Company,
by a method permissible under Treasury Regulation § 1.409A-3(i)(4), that such
mental incapacity then exists by a person authorized by a durable power of
attorney or similar document to attend to the Participating Director's financial
affairs, the Shares shall be issued in the name of, and such Shares and any
required cash shall be delivered to, the Participating Director's legally
appointed guardian or conservator or, if none has been appointed, the holder of
such power of attorney or similar document.

8 -- MISCELLANEOUS MATTERS
          8.1  Director Rights Concerning Reserve Accounts. Reserve Accounts are
not intended to be and shall not be trust accounts or escrow accounts for the
benefit of any Participating Director or other person, nor shall the
establishment and maintenance of a Reserve Account in itself afford any
Participating Director or other person any right or interest in any asset the
Company may determine to earmark or in any Shares reserved for future payment of
benefits under the Plan. Rather, future benefits payable under the Plan are
intended to be unfunded for tax purposes, and the sole right of a Participating
Director or beneficiary or other successor in interest thereof with respect to
his or Reserve Account shall be the right as an unsecured general creditor of
the Company to claim any Shares or cash to which the Participating Director
becomes entitled after his or her Determination Date, pursuant to the terms and
conditions of the Plan.

          8.2  Inalienability of Reserve Accounts. A Participating Director's
right and interest in his or her Reserve Account shall not be subject in any
manner to anticipation, alienation, sale, assignment, pledge, encumbrance,
attachment, garnishment for the benefit of creditors of the Participating
Director, or other transfer whatsoever, other than by will or the laws of
descent and distribution.

          8.3  Rights as Holder of Shares. A Participating Director shall have
no rights as a holder of Shares to be delivered pursuant to the Plan unless and
until a certificate evidencing such Shares is issued by the Company.

          8.4  Future Terms as a Director. Nothing in the Plan or any
Participation Election shall obligate any Eligible Director or Participating
Director to continue as a director of the Company or the Bank, or to accept any
nomination for a future term as such a director, or require the Company to
nominate or cause the nomination of any Eligible Director or Participating
Director for a future term as a director of the Company or the Bank.


5

--------------------------------------------------------------------------------




          8.5  Withholding. The Company shall be entitled to withhold and deduct
from any amounts due from the Company to a Participating Director, all legally
required amounts necessary to satisfy any Federal, state or local withholding
taxes arising directly or indirectly in connection with the Plan or any
Participation Election, and the Company may require the Participating Director
to remit promptly to the Company the amount of such taxes before taking any
future actions with respect to the Participating Director's Reserve Account or
Participation Election.

          8.6  Applicable Law. The Plan and all actions taken under it shall be
governed by the internal laws of the State of Michigan.

          8.7  Specified Employee Limitation. Except as otherwise provided in
this subsection a distribution made because of a Separation of Service by a
Specified Employee shall not occur before the date which is six (6) months after
the Separation of Service. For this purpose, if an employee is treated as a
Specified Employee he shall be treated as a Specified Employee for the entire
twelve (12) month period beginning on April 1st of each calendar year. This
subsection shall not apply to payments that occur after the death of an
employee.

9 -- ADJUSTMENTS
          In the event of any non-cash dividend or other distribution, or any
stock split, reverse stock split, recapitalization, reorganization, split-up,
spin-off, merger, consolidation, share exchange, or other like change in the
capital or corporate structure of the Company affecting the Shares, there shall
be made such adjustment or adjustments (if any) in the number and type of Shares
issuable under the Plan and in the numbers of units credited to the Reserve
Accounts of Participating Directors as the Board determines to be appropriate in
light of such event in order to continue to make available the benefits intended
by the Plan, but no adjustment shall be required by reason of any sales of
Shares or other Company securities by the Company at any price, whether below,
or at or about, Market Price, and whether by or pursuant to warrant, option,
right, conversion right or privilege, or otherwise.

10 -- DURATION OF THE PLAN
          10.1  Effective Date. The Plan has been adopted by the Board subject
to shareholder approval at the Company's 1996 annual meeting of shareholders and
shall become effective when, and only when, such approval is obtained.

          10.2 Termination and Amendment. The Board may at any time and from
time to time amend, modify, suspend, or terminate the Plan, with or without the
approval of shareholders of the Company, except that: (i) no amendment or
modification of the Plan shall be effective without shareholder approval at any
time at which such approval is required, either by applicable rules of any
securities exchange (including the NASDAQ National Market) on which Company
stock is then principally traded, or by Rule 16b-3; (ii) none of the foregoing
actions by the Board shall adversely affect the rights of a Participating
Director with respect to an effective Participation Election without such
Participating Director's consent; and (iii) for so long as may be necessary in
order for the Plan to satisfy Rule 16b-3 requirements for "formula plans," the
eligibility provisions of the Plan and those provisions affecting the type,
extent, and timing of awards under the Plan may not be amended on a frequent
basis, other than to comport with changes in the Internal Revenue Code, the
Employee Retirement Income Security Act, or the rules thereunder.


6

--------------------------------------------------------------------------------